Bowie, J.,
delivered the opinion of the Court.
The primary and principal question presented on this appeal, decisive of all others in the case, is whether an action at law can be maintained in this State to recover a sum of money decreed to he paid hy a Court of equity within the same jurisdiction.
The general principle, that actions at law will lie on decrees of other States for the payment of money only *4out of aud beyond their jurisdiction, is well established by authority both in England and the United States, but, broad propositions, originating in cases of this character, have been adopted and used by Judges aud text writers, so as to produce some confusion.
It was a cardinal rule of the Courts of law in England, that no action at law should be brought to enforce a decree in Chancery within its jurisdiction, but such actions were allowed and maintained on decrees of colonial Courts.
The reason is obvious, that in the one case there was full power existing in the Court which rendered the decree, to enforce it, and in the other the decree would be ineffectual, unless the Courts of law recognized them as evidences of debt and made them effective by judgment and execution.
The leading cases cited and relied on by both appellant and appellee are Hugh vs. Higgs and Wife, 8 Wheaton, 697; Pennington vs. Gibson, 16 Howard, 65, and Richardson vs. Jones, 3 G. & J., 186.
The case of Hugh vs. Higgs was decided by that eminent jurist, Chief Justice Marshall, all of whose opinions, however brief, are entitled to the most profound respect. His opinion relating to this subject is substantially as follows :
“ This is an action on the case brought to recover the money which the plaintiff in error had been decreed by a Court of Chancery to pay to the defendant in error. The defendant in the Court below contended that an action at common law did not lie on a decree in chancery, and excepted to the opinion of that Court overruling this objection. It is admitted by the opposite counsel that in general the action does not lie to recover money claimed under the decree of a Court of equity, but he supposed that in this case the money had been received by the defendant below upon transactions which took place after the decree. Upon examining the record, we perceive the *5money was in his hands as trustee at the time the order to pay it over was made.”
The case of Pennington vs. Gibson was an action of deht brought in the Circuit Court of the U. S. for the district of Maryland by the defendant in error, against the plaintiff in error, on a decree obtained by the former against the latter and others in the Supreme Court, in equity, of the State of New York, and carried by writ of error to the Supreme Court of the United States.
'The chief question before the Court was, whether the decree of a Court of equity of another State was of such dignity and finality that an action of debt could be maintained on it, without averring in the narr. that the decree was in the State in which it was rendered, of equal efficiency, as a judgment at law.
The Supreme Court held the affirmative, and the judgment of the Court below was sustained. The objection, that the remedy was in equity and ^not at law, on a decree of a Court of equity within its own jurisdiction, was incidentally considered. Although not necessary to the decision, the Court announced the following postulate :
“We lay it down, therefore, as the general rule, that in every instance in which an action of debt can be maintained upon a judgment at law for a sum of money awarded by such judgment, the like action can he maintained upon a decree in equity, which is for an ascertained and specific amount and nothing more; and that the record of proceedings in the one case must be ranked with and responded to as of the same dignity and binding' obligation with the record in the other.”
Notwithstanding the strictures of the learned Judge in commenting on Hugh vs. Higgs and Wife, he declares, “There is yet another ground on which this case, so imperfectly stated, might form an exception to the rule, which authorizes actions of debt upon decrees in equity. In the case last mentioned the action at law was brought, *6and the judgment rendered within the regular limits of the equity jurisdiction of the Court, and to the full extent of. which limits the Court of equity had the power to enforce its decrees. * * * * Under these circumstances it might well he ruled, that a party having the right to avail himself directly of the power and process of the Court, should not capriciously relinquish that right, and harass his adversary hy a new and useless litigation.”
The exception is the rule for which the appellant contends, and hy which this case must he governed.
The case of Richardson vs. Jones, was that of a purchaser at a sale under a decree in chancery, seeking by petition to have the sale vacated after a great lapse of time, upon the ground that he purchased as agent of the trustees who made the sale, and the whole benefit had accrued to them. Benjamin Richardson, the purchaser, had given bond for the purchase money, with William Richardson and others as his sureties; the Chancellor dismissed his petition and ordered that B. and W. Richardson forthwith pay into Court the whole amount of the purchase money due, from which order B. and W. Richardson appealed.
In the course of the argument, the question collaterally arose as to the proper remedy for enforcing the payment of money under such circumstances. In commenting on which the late Chief J. Buchanan, said, “ Where a sale is made under a decree or order in chancery, and no bond or security is given for the payment of the purchase money, a practice has grown up in chancery and sanctioned hy this Court in Anderson vs. Foulke, 2 Harr. & Gill, 346, to compel the purchaser to complete his purchase hy an order on him in a summary way to pay or bring the money into Court, and that from necessity arising out of the peculiar character of such transactions. No action at law will lie to enforce a decree in chancery, within the territorial jurisdiction of the Court of Chancery. An order of the Court of .Chancery ratifying such a sale, is considered as amount*7ing to a decree for the payment of the money; and if that Court could not enforce the execution of it, it could not he enforced at all.” 3 G. & J., 186.
(Decided 19th June, 1879.)
It has heen correctly said, that the proposition “ that no action at law will lie, etc., in this case was obiter dictum; yet it has always heen regarded as an announcement from the highest judicial source in the State, of what was the practice and law in that respect. From the foregoing partial analysis of the leading cases on this subject, in this State and the Supreme Court of the United States, it appears that the doctrine contended for hy the appellant, has the sanction of Chief Justices Marshall and Buchanan, approved hy the Supreme Court of the United States,"
Whatever may he the law in other States as laid down hy the text writers, we feel hound to adhere to the ancient ways marked out hy our predecessors.
. It is not because decrees of Courts of equity are not of equal dignity and finality with judgments at law, that they are not subjects of suits at law in this State, hut because they are so equal and final they require no extrinsic aid from Courts of law to give them full force and effect.
Courts of equity within their own jurisdiction have full power to issue judicial writs to enforce their decrees with equal economy and despatch as at law.
Having acquired jurisdiction over the parties and the subject-matter hy previous proceedings, it is proper, that what was commenced in a Court of equity should he concluded in the same, for many reasons too obvious and numerous to he assigned.
The Court having erred, in our opinion, in overruling the demurrer, the judgment below will he reversed with costs.

Judgment reversed with costs.